Citation Nr: 0500439	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  03-07 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from August 1968 to March 
1972.  

This matter comes before the Board of Veterans' Appeals on 
appeal from a December 2001 rating determination by a 
regional office (RO) of the Department of Veterans Affairs 
(VA).

The Board notes that the veteran also appealed the issue of a 
total rating based upon individual unemployability during the 
course of this appeal.  In a November 2003 rating 
determination, the RO granted a total rating based upon 
individual unemployability.  In November 2003, the veteran 
indicated that he was completely satisfied with the decision 
made on his behalf.  As the full benefit sought on appeal has 
been granted, that issue is not in appellate status.  


REMAND

The veteran is service-connected for post-traumatic stress 
disorder (PTSD), currently rated as 70 percent disabling.  
The issue on appeal is service connection for Hepatitis C.  
The record shows that the veteran has a history of alcohol 
and drug abuse.  The Board takes administrative notice of the 
fact that alcohol and drug use are recognized risk factors 
for Hepatitis C 

The Board also notes that 38 U.S.C.A. § 1110 precludes VA 
compensation for a primary alcohol or drug abuse disability.  
However, this statute does not preclude compensation in a 
situation where there is a causal connection between a 
service-connected disability (such as PTSD in this case) and 
a disability resulting for alcohol or drug abuse.  In this 
regard, the Board notes that the United States Court of 
Appeals for the Federal Circuit has held that while 38 
U.S.C.A. § 1110 precludes compensation for primary alcohol 
abuse disabilities and secondary disabilities that result 
from primary alcohol abuse, this statute does permit 
compensation for an alcohol or drug abuse disability acquired 
as secondary to, or as a symptom of, a service-connected 
disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001), reh'g denied, 268 F.3d 1340 (Fed. Cir. 2001) (en banc 
order).

The Federal Circuit stressed, however, that it is up to VA to 
determine whether the alcohol or drug abuse disability was 
actually caused by the service-connected disability or 
whether it was the result of willful misconduct and not the 
result of the service-connected disability.  The underlying 
question is medical in nature and should be developed to 
allow for informed appellate review. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for 
appropriate VA examination(s) to 
ascertain the relationship, if any, 
between alcohol and drug abuse and 
Hepatitis C and the veteran's service-
connected PTSD.  It is imperative that 
the claims file be made available to the 
examiner(s) in connection with the 
examination(s).  The appropriate examiner 
should offer an opinion as to whether it 
is at least as likely as not (a 50% or 
higher degree of probability) that 
alcohol and/or drug abuse was caused by 
or was a symptom of the veteran's PTSD.  
If so, the appropriate examiner should 
offer an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that the veteran 
contracted Hepatitis C as a result of 
alcohol and/or drug abuse.  

2.  After completion of the above, the RO 
should review the record and determine if 
service connection for Hepatitis C is 
warranted.  In making this determination, 
the RO should consider the Federal 
Circuit's ruling in Allen v. Principi, 
237 F.3d 1368 (Fed. Cir. 2001), reh'g 
denied, 268 F.3d 1340 (Fed. Cir. 2001) 
(en banc order).  If the benefit remains 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


